DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “temperature sensing element… “ and “processing module… “ in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof; i.e. the “temperature sensing element” is interpreted as being “a thermo meter” for sensing the temperature variations in the atmosphere; see e.g. fig.[3, element 58], and page. [0010] of the instant application and “processing module” is interpreted as being “microprocessor” the specification discloses the  processing module is defined on page.[21, ll. 1-27]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 4, 8-9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cyr et al.(here in after Cyr) (US 2005/0212604), in view of Freeman et al. (here in after Freeman) (US 2008/0021307).
Regarding claim 1, Cyr discloses a radio frequency (RF) front end (fig.1, par.71)  having a variable input impedance (fig.2, elements 134, 136, and 138, par.77; the inductor is connected parallel to variable capacitor forms a variable inductor), wherein the RF front end includes;
an antenna (fig.1, element 174, par.73) operable to receive an RF signal having a particular carrier frequency; and a tuning circuit operable to adjust a resonant frequency of the RF front end based on tuning signal such that resonant frequency of the RF front end corresponds corresponding to the particular carrier frequency (PAR.13; A TUNER ALWAYS TUNES TO A  RESONANT FREQUENCY, THAT IS WHATY TUNIING IS, IF IT IS FOR TRANSMISSION THEN IT IS A CARRIER FREQUENCY) ; 
; and 
a processing module  (READ AS FFREQUENCY SYNTHESIZER) (SEE FIG.1, element 104, PAR.107) operably coupled to the RF front end  , wherein the processing module is operable to generate the tuning signal based on variances of input impedance of the RF front end [FIG.2, elements 136, 138, 144, and 160, PAR;, 0013, 0093, 0107; THE TUNABLE RESONANACE CIRCUIT IN RESPONSE TO FIRST CONTROL SIGNAL, AND AT LEAST ONE VARIABLE CAPACITOR THAT CAN BE VARIED IN RESPONSE TO SECOND CONTROL SIGNAL. THE TUNABLE RESONANT CIRCUIT  GENERATE TUNING SIGNALS  BASED ON  THE VARIATIONS OF THE INPUT IMPEDANE. THE TUNABLE ckt. FIG.2 is a PART OF THE ELEMENT 104 OF FIG.1].
Cyr keeps silent about an RF front end is the part of a  passive wireless temperature sensor, and the sensor comprises: a temperature sensing element operable to sense a temperature, and generate a coded value to represent the temperature.
In a similar endeavor, Freeman discloses a temperature sensing element operable to sense a temperature (FIG.3, PAR.60;THE RFID TAG RECEIVES TEMPERATURE DATA FROM TEMPERATURE SENSOR THAT SENSES THE TEMPERATURE , AND TRANSMIT TO THE TRANSCEIVER), and generate a coded value to represent the temperature (FIG.3, PAR.60; “THE RFID TAG 340 TRANSMIT TEMPERATURE DATA TO TRANSCEIVER 345, THEN TRANSCEIVER TRANSMIT TEMPERATURE DATA TO THE DEVICE FOR STORAGE OR PROCESSING” . IT IS CLEAR THAT ONLY THE CODED VALUE OF THE TEMPERATURE CAN STORE AND TRANSFER).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention of the front end of an RFIC transceiver as taught by the Cyr to incorporate  the RFID temperature sensors as taught by Freeman by adding a temperature sensor (see Freeman Fig. 3, temperature sensor 335), and to modify Cyr’s RF front end be to a passive RF device as taught by Freeman by drawing power from the magnetic field and using this to power the RF device (see Freeman Par. [0037]). The temperature impacts the impedance of the front end. The changing of impedance changes the tuning of the tuning circuitry and produce tuning signals and generate appropriate frequency according to detected the environment changes like temperature variations in a more power efficient way, as taught by Freeman.

Regarding claim 2, Cyr, and Freeman disclose everything as applied above (see claim 1); Cyr further discloses wherein the tuning circuit comprises: an inductor (fig.2, element 134); and a variable capacitor (fig.2, element 136, and 138)  , wherein the processing module is operable to adjust the variable capacitor to adjust the resonant frequency (par.93).

	
Regarding claim 4, Cyr, and Freeman disclose everything as applied above (see claim 1); Cyr further discloses memory (fig.1, element 126) coupled to the processing module, wherein the processing module is operable to store the coded value in the memory (par.72).	
	
Regarding claim 8, Cyr discloses  detecting, by a processing module (READ AS FFREQUENCY SYNTHESIZER) (SEE FIG.1, element 104, PAR.107)  of a change in a variable input impedance [FIG.2, elements 136, 138, 144, and 160, PAR;, 0013, 0093, 0107; THE TUNABLE RESONANACE CIRCUIT IN RESPONSE TO FIRST CONTROL SIGNAL, AND AT LEAST ONE VARIABLE CAPACITOR THAT CAN BE VARIED IN RESPONSE TO SECOND CONTROL SIGNAL. THE TUNABLE RESONANT CIRCUIT  GENERATE TUNING SIGNALS  BASED ON  THE VARIATIONS OF THE INPUT IMPEDANE. THE TUNABLE ckt. FIG.2 is interpreted to be PART OF THE ELEMENT 104 OF FIG.1] of a radio frequency (RF) front end.
wherein the RF front end has a resonant frequency that is adjustable to correspond to a particular carrier frequency of an RF signal received via an antenna (fig.1, element 174, par.73) of the RF front end; adjusting, by the processing module, the resonant frequency of the RF front end to compensate for the change in the variable input impedance; receive, by the processing module (PAR.13; A TUNER ALWAYS TUNES TO A  RESONANT FREQUENCY, THAT IS WHAT TUNIING IS, IF IT IS FOR TRANSMISSION THEN IT IS A CARRIER FREQUENCY), 
Cyr keeps silent about an RF front end is the part of a  passive wireless temperature sensor comprises: a temperature sensing element operable to sense a temperature, and generate a coded value to represent the temperature.
In a similar endeavor, Freeman discloses a temperature sensing element operable to sense a temperature (FIG.3, PAR.60;THE RFID TAG RECEIVES TEMPERATURE DATA FROM TEMPERATURE SENSOR THAT SENSES THE TEMPERATURE , AND TRANSMIT TO THE TRANSCEIVER), and generate a coded value to represent the temperature (FIG.3, PAR.60; “THE RFID TAG 340 TRANSMIT TEMPERATURE DATA TO TRANSCEIVER 345, THEN TRANSCEIVER TRANSMIT TEMPERATURE DATA TO THE DEVICE FOR STORAGE OR PROCESSING” . IT IS CLEAR THAT THE CODED VALUE OF THE TEMPERATURE).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention of the front end of an RFIC transceiver as taught by the Cyr to incorporate  the RFID temperature sensors as taught by Freeman by adding a temperature sensor (see Freeman Fig. 3, temperature sensor 335), and to modify Cyr’s RF front end be to a passive RF device as taught by Freeman by drawing power from the magnetic field and using this to power the RF device (see Freeman Par. [0037]). The temperature impacts the impedance of the front end. The changing of impedance changes the tuning of the tuning circuitry and produce tuning signals and generate appropriate frequency according to detected the environment changes like temperature variations in a more power efficient way, as taught by Freeman.

Regarding claim 9, Cyr, and Freeman disclose everything as applied above (see claim 8); Cyr further discloses wherein the adjusting the resonant frequency of the RF front end comprises: adjusting, by the processing module, a variable capacitor of a tuning circuit of the RF front end, wherein the tuning circuit includes the variable capacitor (fig.2, element 136, and 138)  and an inductor (fig.2, element 134) (par.93).

Regarding claim 11, Cyr, and Freeman disclose everything as applied above (see claim 8); Cyr further discloses storing, by the processing module, the coded value in memory (fig.1, element 126) (par.72) of the passive wireless temperature sensor.

Claims 3, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cyr et al.(here in after Cyr) (US 2005/0212604), in view of Freeman et al. (here in after Freeman) (US 2008/0021307), and further in view of Yanduru et al. (here in after Yanduru)(US 2006/0063493).

Regarding claim 3, Cyr, and Freeman disclose everything as applied above (see claim 1); Cyr further discloses wherein the tuning circuit comprises: an inductor (fig.2, element 134); and a capacitor (fig.2, element 136, and 138) , wherein the processing module is operable to adjust the variable capacitor to adjust the resonant frequency (par.93).
	The combination of CYR keeps silent about a variable inductor.
In a similar endeavor, Yanduru discloses (par.12-14) an RF inductor comprises a tunable inductor.
	Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the RF front as taught by the Cyr with the tunable inductor as taught by Yanduru in order to enables the front-end circuit to span the frequency range of the communications protocol in a grouping.

Regarding claim 10, Cyr, and Freeman disclose everything as applied above (see claim 8); Cyr further discloses
wherein the adjusting the resonant frequency of the RF front end comprises: adjusting, by the processing module, an inductor of a tuning circuit of the RF front end, wherein the tuning circuit includes the  inductor (fig.2, element 134) and a capacitor (fig.2, element 136, and 138).
	The combination of CYR keeps silent about a variable inductor.
In a similar endeavor, Yanduru discloses (par.12-14) an RF inductor comprises a tunable inductor.
	Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the RF front as taught by the Cyr with the tunable inductor as taught by Yanduru in order to enables the front-end circuit to span the frequency range of the communications protocol in a grouping.

Claims 5, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cyr et al.(here in after Cyr) (US 2005/0212604), in view of Freeman et al. (here in after Freeman) (US 2008/0021307), and further in view of Boehnke et al. (here in after Boehnke)(US 2007/0115827).

Regarding claim 5, Cyr, and Freeman disclose everything as applied above (see claim 1); except  wherein the RF front end further includes: a transmitter section operable to output the coded value using back-scattering.
	In a similar endeavor, Boehnke discloses (par.97) transmission , and  backscattering of data received by the antenna. 
	Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the RF front as taught by the Cyr with the teaching of Boehnke in order to utilize the backscattering, the passive wireless sensor modulates the continuous wave signal with the coded value to produce an RF response signal.

Regarding claim 12, Cyr, and Freeman disclose everything as applied above (see claim 8); except  transmitting, by the processing module via a transmitter section of the passive wireless temperature sensor, the coded value using back-scattering.
	In a similar endeavor, Boehnke discloses (par.97) transmission , and  backscattering of data received by the antenna. 
	Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the RF front as taught by the Cyr with the teaching of Boehnke in order to utilize the backscattering, the passive wireless sensor modulates the continuous wave signal with the coded value to produce an RF response signal.

Claims 6, 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cyr et al.(here in after Cyr) (US 2005/0212604), in view of Freeman et al. (here in after Freeman) (US 2008/0021307), and further in view of Shalash (US 2007/0243843).

Regarding claim 6, Cyr, and Freeman disclose everything as applied above (see claim 1); except a power detection circuit  coupled to the processing module and the RF front end, wherein the power detection circuit is operable to detect a power level of the RF signal.
	In a similar endeavor, Shalash discloses (fig.1, element 111, par.23) an analog detector that detects the power of the signal in the front-end.
	Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention of the front end of an RFIC transceiver as taught by the Cyr, and the power detection circuit as taught by Shalash to use within the RFID temperature sensors as taught by Freeman  in order to detect the signal power without any interruption.

Regarding claim 7, Cyr, and Freeman disclose everything as applied above (see claim 1); the combination of Cyr and Freeman  disclose wherein the processing module is operable to: detect and transmit the coded value of temperature to a reader (see claim 1).
	The combination of Cyr and Freeman  keep silent about wherein the processing module is operable to: transmit the detected power level.
	In a similar endeavor, Shalash discloses (fig.1, element 111, par.23) an analog detector that detects the power of the signal in the front-end.
	Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention of the front end of an RFIC transceiver as taught by the Cyr, and the power detection circuit as taught by Shalash to use within the RFID temperature sensors as taught by Freeman  in order to detect, and transmit the signal power without any interruption.

Regarding claim 13, Cyr, and Freeman disclose everything as applied above (see claim 8); the combination of Cyr and Freeman  disclose wherein the processing module is operable to: detect and transmit the coded value of temperature to a reader (see claim 1).
	The combination of Cyr and Freeman  keep silent about wherein the processing module is operable to: transmit the detected power level.
	In a similar endeavor, Shalash discloses (fig.1, element 111, par.23) an analog detector that detects the power of the signal in the front-end.
	Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention of the front end of an RFIC transceiver as taught by the Cyr, and the power detection circuit as taught by Shalash to use within the RFID temperature sensors as taught by Freeman  in order to detect, and transmit the signal power without any interruption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edmonson (US 2004/0118929) discloses  passive wireless sensor capable of conveying an identification code if required along with temperature, pressure or other similar measurements back to an interrogation reader.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378. The examiner can normally be reached 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644